 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    PATRICIA LYNN SMITH and GLEN                      No. 2:18-cv-00473-JAM-AC (PS)
      FORD DEARY, II,
11
                         Plaintiffs,
12                                                      ORDER TO SHOW CAUSE
             v.
13
      WESTWOOD VISTAS, et al.,
14
                         Defendants.
15

16

17          On November 30, 2018, this court dismissed plaintiff’s complaint with leave to amend

18   within 30 days. ECF 8. Plaintiffs sought an extension of time (ECF No. 9), which the court

19   granted (ECF NO. 10), specifying that plaintiffs’ amended complaint was due no later than March

20   11, 2019. That deadline has now passed, and plaintiffs have not filed the anticipated amended

21   complaint. Good cause appearing, IT IS HEREBY ORDERED that plaintiffs shall show cause, in

22   writing, within 14 days, why the failure to file an amended complaint should not result in a

23   recommendation that this case be dismissed for failure to prosecute. The filing of an amended

24   complaint within this timeframe will serve as cause and will discharge this order. If plaintiffs fail

25   to respond, the court will recommend dismissal of his case pursuant to Local Civil Rule 110.

26   DATED: March 13, 2019

27

28
